Citation Nr: 1024850	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-16 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	W. Scott Golemon, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to September 
1945.  He died in November 2006, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 decision by the RO in Houston, Texas that 
denied service connection for the cause of the Veteran's death 
(one basis for Dependency and Indemnity Compensation (DIC)).  A 
personal hearing was held before the undersigned Veterans Law 
Judge in June 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
appellant's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

During his lifetime, the Veteran's service-connected disabilities 
included irritable bowel syndrome (IBS), bilateral hearing loss, 
posttraumatic stress disorder (PTSD), peripheral neuropathy, and 
tinnitus.  The appellant essentially contends that the Veteran's 
service-connected IBS caused colon cancer, which caused ureter 
cancer, which resulted in his death.

The law provides DIC for a spouse of a Veteran who dies from a 
service-connected disability.  38 U.S.C.A. § 1310.  The death of 
a veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which contributed substantially or materially to 
death, combined to cause death, and aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection. 
Id.

The Veteran's original death certificate, dated in November 2006 
and signed by S. Gomez, MD, lists a single cause of his death:  
transitional malignant ureter cancer.

By a letter dated in November 2007, a private physician, J.V. 
Peet, MD, opined that the Veteran had a long history of IBS, 
later developed colon cancer, then additional rectal cancers, and 
in 2006 developed a ureteral cancer.  Dr. Peet opined that the 
ureteral cancer was probably related to the ongoing history with 
colon cancer recurrences.  He opined that more appropriate 
diagnoses for the Veteran's death certificate would have been (1) 
IBS since the 1940s, (2) secondary colon cancer in 1989, (3) 
multiple recurrences of colon cancer from 1990 to 2003, and (4) 
ureteral cancer from 2005 to 2006.  Treatment records from Dr. 
Peet and the Sadler Clinic are not of record and must be obtained 
prior to appellate review.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

In a March 2008 medical opinion, a VA physician noted that he had 
reviewed the claims file, and opined that it was less likely than 
not that the Veteran's colon cancer was caused by IBS, and that 
it was less likely than not that the Veteran's ureteral cancer 
was caused by either IBS or colorectal cancer.

By a letter dated in June 2008, Dr. Gomez stated that when she 
initially completed the Veteran's death certificate, she had 
cared for the Veteran for only two weeks in a hospice setting.  
She said she had not reviewed the Veteran's medical records at 
that time, but had since reviewed additional medical records at 
the request of the appellant.  She stated that as a result of 
this review she had amended the Veteran's death certificate to 
include rectal adenocarcinoma and complications of bowel 
obstruction to his cause of death.  She stated, "[t]he 
information from his primary care provider in particular, helps 
to outline that his ureteral cancer in early 2006 was 'probably 
related to the ongoing history with colon cancer recurrences.'"

The file now contains an amended death certificate, dated in June 
2008 and signed by Dr. Gomez, which reflects a single immediate 
cause of death, transitional malignant ureter cancer, with no 
underlying causes listed.  The amended certificate lists rectal 
adenocarcinoma and bowel obstructions as other significant 
conditions contributing to death but not resulting in the 
underlying cause.

At the June 2010 hearing, the appellant's representative asserted 
that there are pertinent VA medical records from the Houston VA 
Medical Center (VAMC) dated from 1986 to 2006 that have not been 
obtained.  Such must be done prior to appellate review.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

In light of the amended death certificate and the June 2008 
letter from Dr. Gomez, the Board finds that another VA medical 
opinion is required to make a decision on this claim.  
38 U.S.C.A. § 5103A(d).  After the above actions have been 
completed, the claims file should be forwarded to the VA examiner 
who provided the March 2008 opinion for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should ask the appellant to 
provide the names and addresses of all 
medical care providers who treated the 
Veteran for a bowel disorder or cancer since 
1986.  After securing any necessary releases, 
obtain any records which are not duplicates 
of those in the claims file.  In particular, 
the RO/AMC should attempt to obtain private 
treatment records from Dr. Peet and the 
Sadler Clinic, and VA medical records from 
the Houston VAMC.

2.  Next, the RO/AMC should attempt to obtain 
a supplemental VA medical opinion, if 
possible, from the VA doctor who provided a 
March 2008 medical opinion in this case, on 
the issue of service connection for the cause 
of the Veteran's death.  If that physician is 
unavailable, the opinion must be obtained 
from another VA doctor.  The doctor must be 
provided with the Veteran's claims file for 
review.  The Board notes that during his 
lifetime, the Veteran was service-connected 
for IBS, bilateral hearing loss, PTSD, 
peripheral neuropathy, and tinnitus.  

Based on a review of historical records 
(including the amended death certificate and 
letter from Dr. Gomez) and medical 
principles, the VA doctor should provide a 
medical opinion, with full rationale, as to 
the approximate date of onset and etiology of 
the Veteran's terminal ureter cancer, 
including any relationship between such 
disorder and the service-connected disability 
of IBS (or any of his other established 
service-connected disabilities).  The doctor 
should respond to the following questions:  

(a) Is it at least as likely as not (50 
percent or higher degree of probability) that 
the Veteran's terminal ureter cancer is  
related to service, to include his 
confinement as a prisoner of war?

(b)  Is it at least as likely as not 
(i.e., a 50 percent or higher probability) 
that the Veteran's IBS (or other service-
connected disabilities, listed above) caused 
or contributed substantially or materially to 
cause his death?

3.  Thereafter, the RO/AMC should 
readjudicate the claim with consideration of 
all of the evidence of record, including any 
evidence received after the November 2009 
supplemental statement of the case.  If the 
benefit sought on appeal remains denied, the 
appellant and her representative should be 
issued a supplemental statement of the case 
and given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

